           Case 1:18-cv-01580-RCL Document 32-2 Filed 10/23/20 Page 1 of 1


From:            Darby, Michael
To:              Cason, Winona
Cc:              Miller, Mark E
Subject:         FW: Miller Teleworking Timeline
Date:            Thursday, March 21, 2013 5:17:32 PM


Below is Mark’s timeline. If you need anything else please let me know.

From: Miller, Mark E
Sent: Thursday, March 21, 2013 3:33 PM
To: Darby, Michael
Subject: Miller Teleworking Timeline

As requested, here is a timeline for my current teleworking period.

10/25/12 - 12/11/12
Teleworking began

12/12/12 -12/28/12
Leave (Daughter’s Wedding/Holiday)

12/31/12 – 2/20/13
Continued working. Wife’s Chemo/Radiation treatments were suspended.

2/20/13 to present
I am under doctors care. Medical documentation and new telework agreement submitted to
supervisor.

If you require any further explanation please let me know.

Thanks
Mark




Mark E. Miller
FEMA OCFO, Budget
Call my Blackberry at:
202-701-5663
mark.e.miller@dhs.gov




                                                                                    Kirton - AFPD - 000189
